Name: Commission Regulation (EEC) No 3191/80 of 9 December 1980 on transitional measures concerning non-recovery of the variable slaughter premium for sheepmeat and goatmeat products exported from the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 332/ 14 Official Journal of the European Communities 10 . 12. 80 COMMISSION REGULATION (EEC) No 3191 /80 of 9 December 1980 on transitional measures concerning non-recovery of the variable slaughter premium for sheepmeat and goatmeat products exported from the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), and in particular Article 33 thereof, Whereas Article 9 (3) of Regulation (EEC) No 1837/80 provides that an amount equivalent to the variable slaughter premium for sheep is to be charged on products referred to in Article 1 (a) of that Regulation when those products leave the territory of the Member State concerned ; Whereas it has been found that this provision gives rise to appreciable difficulties for export of the products in question from the Community ; whereas it seems necessary, on a transitional basis to provide that the variable slaughter premium not be recovered in respect of sheepmeat products exported from the Community ; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . Notwithstanding Article 9 (3) of Regulation (EEC) No 1837/80 , the amount referred to therein shall not be charged on export of the products in ques ­ tion from the Community. 2 . For the products referred to in paragraph 1 the security referred to in Article 4 (2) of Regulation (EEC) No 2661 /80 shall be released when proof that these products have been put on the market in a third country is presented . Article 2 This Regulation shall enter into force on 10 December 1980 . It shall apply until 31 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 December 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 183 , 16 . 7 . 1980, p. 1 .